DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Status of Claims
The status of the claims as filed in the reply dated 09/20/2021 are as follows:
Claims 1-15 are pending and are being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Inlet charging manifold, claim 1 & 8
Outlet charging manifold, claim 1 & 8
Inlet pipe arranged from inlet charging manifold, claim 1 & 8
Outer shell, claim 6 & 15
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “outer shell” is not present in specification.
Claim Objections
The following claims objected to because of the following informalities: 
Claim 1 line 21, recites “from lower to higher temperate”.  Spelling error.
Claim 7 line 3, recites “a heat transfer fluid”.  Should be recited as “the heat transfer fluid”. 
Claim 7 line 3, recites “through block or zone”.  Should be plural due to antecedent “at least two blocks or zones”.
Claim 9 line 2, recites “blocks or zones at charging inlet side of the TES is charged”. Improper grammar.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 line 2, recites the limitation “at least two blocks or zones”.  It is unclear if “two” is modifying only “blocks” or if it is modifying both “blocks” and “zones”.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the limitation 
Claim 1 line 7, recites the limitation “the valves”.  A “valve” was not previously established. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 13, recites the limitation “the pipes”.  A “pipes” was not previously established.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 14, recites the limitation “the outlet”. An “outlet” was not previously established. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 15, claim 3, and claim 4, recites the limitation “the inlet charging side”. An “inlet charging side” was not previously established. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 17, recites the limitation “the full temperature range”. A “full temperature range” was not previously established.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 17, recites the limitation “the full temperature range" which is a relative term which renders the claim indefinite.  The term "the full temperature range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 line 17, recites the limitation “block/zone”.  It is unclear if the limitation is supposed to be read as “block and zone” or “block or zone”.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, and to keep consistent with earlier claim language, the limitation has been interpreted as “blocks or zone”.
Claim 1 line 17, recites the limitation “wherein each block/zone can operate within full temperature range”.   The limitation “can operate” is a positive limitation, and the scope of the claim is not clear.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  
Claim 1 line 20, recites the limitation “serial and/or parallel”.  It is unclear if the limitation is read as “serial and parallel” or “serial or parallel”.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, and to keep consistent with earlier claim language, the limitation has been interpreted as “serial and parallel”.
Claim 1 line 21-22, recites the limitation “or side”.  The term or side is not defined in the specification and it is not clear as to what the “side” is in reference to.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, the limitation has been interpreted as “from higher temperature to lower temperature blocks/zones when charging”.
Claim 3 line 4, recites “between inlet pipe and serial flow return for the block or zone and a block or zone serial flow return pipe”.  It is unclear what the distinction is between serial flow return for the block vs serial flow return pipe.  Is the serial flow return not done by the serial flow return pipe?  Fig. 12 is not labeled and there is no further within the specification.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes, the limitation has been interpreted as “between inlet pipe and serial flow return pipe for the block or zone, for operating the blocks or zones fully or partially in a serial flow mode”.
Claim 4 line 8 and 11, recites “preferably”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 line 12-13, recites “comprising either flow control valves or bypass valves with connected serial return line”.  It is unclear if the “flow control valves” are connected to a serial return line or if it is only the “bypass valves” that are connected to a serial return line.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, the 
Claim 5 line 4-5 and 8, recite “the elements/such elements/all elements”.  It is unclear what the “elements” are in reference to.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  Applicant is reminded to use consistent terminology.
Claim 5 line 5, recites the limitation “the storage”.  A “storage” was not previously established, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 5 line 11, recites the limitation “the manifold”.  A “manifold” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 5 line 22, recites the limitation “the heat source”.  A “heat source” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 5 line 23, recites the limitation “the heat sink”.  A “heat sink” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 5 line 23, recites the limitation “the thermal limits”.  A “thermal limit” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 5 line 23, recites the limitation “major parts of the storage can be charged and discharged far beyond the thermal limits”.  It is uncertain what the limitations of far beyond the thermal limits are.  Also, it is uncertain as to what the thermal limits are in reference to. Is it the thermal limits of the HTF, or a set output temperature thermal limit? Since the metes and bounds cannot be ascertained the claim 
Claim 6 line 3, recites the limitation “each of which elements comprise”.  It is unclear as to what “elements” are in reference to.  Since the metes and bounds cannot be ascertained, the claim is indefinite. For examination purposes the claim has been interpreted as “each comprising: an outer shell being…”
Claim 6 line 3, recites the limitation “each of which elements comprises an outer shell being a combined casting form, reinforcement and HTF fluid leakage barrier”.  It is uncertain if “an outer shell comprises of being: a casting form, reinforcement, and HTF fluid leakage barrier”, or if “elements comprise: an outer shell being in casting form, reinforcement, and HTF fluid leakage barrier”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim has been interpreted as “an outer shell comprises of being: a casting form, reinforcement, and HTF fluid leakage barrier”.
Claim 6 line 4, recites the limitation “hardened concrete”. The term “hardened” is a relative term which renders the claim indefinite.  The term "hardened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 line 6, recites the limitation “the inlet”. An “inlet” of the at least one pipe heat exchanger was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 6 line 6, recites the limitation “the concrete”.  A “concrete” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 6 line 7, recites “the shell”. A “shell” was not established previously, thus there is 
Claim 6 line 10, recites the limitation “preferably”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 line 2, recites the limitation “at least two blocks or zones”.  It is unclear if “two” is modifying only “blocks” or if it is modifying both “blocks” and “zones”.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the limitation has been interpreted as “at least two blocks or two zones”.
Claim 7 line 4, recites the limitation “at least one block or zone comprising flow control valves…”  Due to the absence of a comma post zone e.g. “at least one block or zone, comprising…” it is difficult to ascertain how to read the limitations of the claim.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes the limitation has been interpreted as “at least one block or zone, comprising…”
Claim 8 line 9, recites the limitation “the flow”. A “flow” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 8 line 9, recites the limitation “from blocks and zones”.  Previously it was stated that the Thermal Energy Storage comprises of “blocks or zones”.  Post line 9, the method consists of “blocks or zones” as well.  Since the metes of and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes the limitation has been interpreted as “from blocks or zones”.
Claim 8 line 22-27, recites the limitation “blocks/zones”.  It is unclear if the limitation is supposed to be read as “block and zone” or “block or zone”.  Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite.  For examination purposes, and to keep consistent with earlier claim language, the limitation has been interpreted as “blocks or zone”.
Claim 8 line 20, recites the limitation “by operating one or more of a flow control valve, a bypass 
Claim 9, 11, 12, 13, 14, and 15, recites the limitation “preferably”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, “preferable” limitations will be examined as “capable of performing”.
Claim 15 line 3, “each of which elements comprise”.  It is unclear as to what “elements” are in reference to.  Since the metes and bounds cannot be ascertained, the claim is indefinite. For examination purposes the claim has been interpreted as “each comprising: an outer shell being…”
Claim 15 line 3, recites the limitation “each of which elements comprises an outer shell being a combined casting form, reinforcement and HTF fluid leakage barrier”.  It is uncertain if “an outer shell comprises of being: a casting form, reinforcement, and HTF fluid leakage barrier”, or if “elements comprise: an outer shell being in casting form, reinforcement, and HTF fluid leakage barrier”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim has been interpreted as “an outer shell comprises of being: a casting form, reinforcement, and HTF fluid leakage barrier”.
Claim 15 line 4, recites the limitation “hardened concrete”. The term “hardened” is a relative term which renders the claim indefinite.  The term "hardened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 15 line 6, recites the limitation “the concrete”.  A “concrete” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim 
Claim 15 line 6, recites “the inlet”. An “inlet” of the at least one pipe heat exchanger was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 15 line 7, recites “the shell”. A “shell” was not established previously, thus there is insufficient antecedent basis for this limitation in the claim, therefore the claim is indefinite.
Claim 15 line 11-12, recites “whereby the TES is operated locally from only one side of the TES”.  It is unclear what is meant by operated locally from only one side of the TES.  Are the valves being controlled manually? And does “one side” refer to inlet or outlet?  The specification does not offer any information on local operation.  Since the metes and bounds cannot be ascertained the claim is indefinite.  
Remaining claims are rejected as being dependent on indefinite claim 1 or claim 8.
While this is meant to be a comprehensive list of all 112 issues in the claims, due to the length and nature of the claims, it may not be possible to indicate every 112 issue and the Applicant is requested to perform a thorough review of the claims for any outstanding 112 issues. The applicant is also requested to proof-read any future amendments for any potential 112 issues that can arise from the amendments due to the complexity of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wirz et al. (WO 2017/151606), hereafter Wirz.
Re claim 1. Wirz teaches a thermal energy storage- TES -, comprising: at least two blocks (Fig. 5, TES 210) or zones operated with respect to charging (Fig. 4 a modular TES system 100’ configured to store and release thermal energy) and discharging (Fig. 4 a modular TES system 100’ configured to store and release thermal energy) of thermal energy by flowing a heat transfer fluid (Fig. 4 HTF) - HTF - through the block or zone; an inlet charging manifold (Annotated Fig. 5 [2]); an outlet charging manifold (Annotated Fig. 5 [2]; an inlet pipe arranged (Fig. 3, inflow/outflow port 114, , Annotated Fig. 5 [1]) from the inlet charging manifold to each block or zone; an outlet (Annotated Fig. 5[2]) from each block or zone; and further structure as follows: 
one or more of the valves (Fig. 5 multi directional valves 215): a flow control valve (vii, vai,.vei) (Fig.3, flow control valve 121) arranged in at least one of block or zone inlet pipes, inlets, outlets and outlet pipes, for control of flow through the block or zone; a bypass valve (vi2, va2,.ve2) (Annotated Fig. 5 [1], Bypass valve) arranged in inlet charging side pipe sections (Annotated Fig. 5, Inlet charging side) between inlet pipe (Annotated Fig. 5[1], inlet pipe) and serial flow return (Annotated Fig. 5 [1], Serial flow return) for the block or zone, for bypassing flow and serial flow control; and an outlet charging side switch valve (vis, vas,.ves) (Annotated Fig. 5 [1], outlet charging side switch valve) arranged in at least one of block or zone outlet pipes and outlets, for control of serial flow and parallel flow;
 and one or more of the pipes: an outlet pipe (Annotated Fig. 5 [2]) from a block or zone outlet or a switch valve (Fig. 5, 215 multi directional valve) in the outlet to the outlet charging manifold 
wherein each block/zone can operate within the full temperature range of the TES (pg. 13 line 29-31, pg. 14 line 26-pg. 15 line 11, each block can operate within a wide temperature range determined by the control system and the thermal storage media in use), by flowing heat transfer fluid through the blocks/zones for charging and discharging (pg. 7 line 3-6), respectively, according to temperature of the heat transfer fluid and the blocks/zones (pg. 13 line 14-23), by operating the valves (Fig. 5, pg. 13 line 8-13, multidirectional valves/interconnecting valves 215 are controlled by control system to flow heat transfer fluid) in serial and/or parallel (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”), from higher temperature to lower temperature blocks/zones or side when charging (pg. 7 line 3-6) and from lower to higher temperate blocks/zones or side when discharging (pg. 7 line 3-6).


    PNG
    media_image1.png
    704
    670
    media_image1.png
    Greyscale

Annotated Figure 5 (1)

    PNG
    media_image2.png
    670
    758
    media_image2.png
    Greyscale

Annotated Figure 5 (2)














Re Claim 2. Wirz teaches the thermal energy storage according to claim 1, comprising blocks or zones (Fig. 5, TES subsystem 210) with valves consisting of a flow control valve (vil; val,..vel) (Fig. 5, pg. 13 line 8-14, multidirectional valves/interconnecting valves 215 are controlled by control system) in each block or zone inlet pipe (Annotated Fig. 5[2]) or outlet pipe (Annotated Fig. 5[2]), and an outlet pipe from the block or zone to the outlet charging manifold (Annotated Fig. 5[2]), for operating the blocks or zones fully or partially in a parallel flow mode (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”).
Re Claim 3. Wirz teaches the thermal energy storage according to claim 1 [[or 2]], comprising blocks or zones with valves consisting of bypass valves (Annotated Fig. 5[1]) (vi2; va2,..ve2) arranged in an the inlet charging side (Annotated Fig. 5[1]) pipe section between inlet pipe (Annotated Fig. 5[1]) and serial flow return (Annotated Fig. 5[1]) for the block or zone, and a block or zone serial flow return pipe, for operating the blocks or zones fully or partially in a serial flow mode (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”).
Re Claim 4. Wirz teaches the thermal  energy storage according to claim 1[[,2 or 3]], comprising at least one block or zone (Fig. 5, TES subsystem 210) operated in a 24 hours cycle (pg. 4 line 20-21, “processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time”), comprising flow control valves (vii, vai, vei) (Fig. 5, pg. 13 line 8-13, multidirectional valves/interconnecting valves 215 are controlled by control system), adjustable bypass valves (vi2, va2, ve2) (Annotated Fig. 5[1]) and switch valves (vis, vas, ves) (Fig. 5, multidirectional valves 215) arranged in the outlet pipe (Annotated Fig. 5[2]), and a serial flow return pipe (Annotated Fig. 5[1]) arranged from the switch valve to the inlet charging side (Annotated Fig. 5[1]) of a next in serial flow block or zone, for control of serial flow, parallel flow and combinations “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”) with connected serial return line (Annotated Fig. 5[1]) and outlet pipe (Annotated Fig. 5[2]) for each switch valve, 
at least one block or zone operated in a weekly cycle (pg. 4 line 20-24, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”), preferably comprising one or both of flow control valves (vii, val, vei) and adjustable bypass valves (vi2, va2, ve2) (Fig. 5, multidirectional valves 215) with connected serial return line (Annotated Fig. 5[1]), 
and one block or zone operated as a thermal energy long term or seasonal reserve (pg. 4 line 20-24, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”), preferably comprising either flow control valves (vii, val, vei) or bypass valves (vi2, va2, ve2) (Fig. 5, multidirectional valves 215) with connected serial return line (Annotated Fig. 5[1]).
Re Claim 5. Wirz teaches the thermal energy storage according to claim 1 [[or 4]], wherein the TES is a solid state thermal energy storage in which heat is transferred to and from solid state heat storage elements (pg. 11 line 6-14, TES media may be fluids such as thermal oils or water, or solid like concrete) during charging and discharging by way of a heat transfer fluid (Fig. 5, HTF)- HTF - that runs through heat exchanger pipes cast into the elements or around such elements, the storage is divided into two or more block units (Fig. 5, TES 210) for which the HTF can run from an inlet manifold system (Fig. 5[2], inlet charging manifold) on one flow side of the blocks and through the different block units to 
a. an adjustable flow valve (Fig. 5, multidirectional valve 215) that controls the HTF mass flow rate from the manifold into the block during charging and discharging (Fig. 5, Multidirectional valve 215 is connected to a processing system, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”)
b. an adjustable bypass valve (Annotated Fig 5[1], bypass valve), that controls the HTF mass flow rate bypassing the block during charging and discharging (Annotated Fig. 5[1] multidirectional valve 215 are controlled by control system)
c. an adjustable switch valve (Fig. 5, multidirectional valve 215) that controls the ratio of HTF mass flow rate through the block directly connected with the outlet manifold to the HTF mass flow rate being diverted to the next in serial flow block inlet side (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”) 
by which the at least two blocks (Fig. 5, TES subsystem 210) can be controlled dynamically such that a desired number of blocks will be engaged in a parallel or in a serial flow pattern (Fig. 5, Multidirectional valve 215 is connected to a processing system, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”), or a combination of these, and through adjustment of the valves the charging and discharging of blocks can be shifted and mixed in time such that the combined, outflowing heat transfer fluid can be kept at a stable level and within maximum and minimum temperature bounds (pg. 4 line20-24,  “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”) determined by the heat source and the heat sink, while major parts of the storage can be charged and discharged far beyond the thermal limits (pg. 16 line 10-12, the TES system allows for optimization of each tank for a particular temperature range and can use different materials for different temperature ranges allowing for selected TES subsystems to be charged beyond thermal limits of the TES) and thereby increase the overall energy storage capacity significantly.
Re Claim 7. Wirz teaches the thermal  energy storage according to claim 1, comprising at least two blocks (Fig. 5, TES subsystem 210) or zones operated with respect to charging and discharging of thermal energy by flowing a heat transfer fluid - HTF - through the block or zone, wherein: 4 4819-8048-9918v.1 47055-69 6/3/2020

 
at least one block or zone comprising flow control valves (vii, Val, vei) (Fig. 5, multidirectional valves 215 are operated by a control system 230 to generate flow rates, pg. 4 line 20-24, the processing system can operate the TES on predetermined time-varying temperature and predetermined time-varying flow rate, or predetermined fixed temperature and predetermined fixed flow rate for extended period of time) or adjustable bypass valves (vi2, va2, ve2) (Annotated Fig. 5[1], bypass valve is operated by a control system 230 to generate flow rates, pg. 4 line 20-24, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”) freely operable between a fully closed position and an fully open position and position in between, is operated in a shorter term cycle, and 
at least one block or zone, comprising at least one of flow control valves (vii, val, vei) (Fig. 5, multidirectional valves 215 are operated by a control system 230 to generate flow rates, pg. 4 line 20-“the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”) and bypass valves (vi2, va2, ve2) (Annotated Fig. 5[1], bypass valve is operated by a control system 230 to generate flow rates, pg. 4 line 20-24, the processing system can operate the TES on predetermined time-varying temperature and predetermined time-varying flow rate, or predetermined fixed temperature and predetermined fixed flow rate for extended period of time) with connected serial return line (Annotated Fig. 5[1], serial flow return pipe is connected to a valve that can operate as a bypass valve) , is operated in a longer term cycle.
Re claim 8.  Wirz teaches a method  of operating a thermal energy storage - TES -[;]] wherein the TES comprises: at least two blocks (Fig. 5, TES 210) or zones operated with respect to charging (Fig. 4 a modular TES system 100’ configured to store and release thermal energy) and discharging (Fig. 4 a modular TES system 100’ configured to store and release thermal energy) of thermal energy by flowing a heat transfer fluid (Fig. 4 HTF) - HTF - through the block or zone; an inlet charging manifold (Annotated Fig. 5 [2]); an outlet charging manifold (Annotated Fig. 5 [2]); an inlet pipe arranged (Fig. 3, inflow/outflow port 114, Annotated Fig. 5 [1]) from the inlet charging manifold to each block or zone; an outlet (Annotated Fig. 5[2]) from each block or zone; and valves (Fig. 5, multi directional valves 215) and piping (Annotated Fig. 5[2]) for mass flow rate control of HTF(Fig. 5, HTF, pg. 13 line 8-13); 
the method comprising one or more of the following steps, in any combination: to mix and shift the flow of HTF (Fig. 5, multi directional valves 215 shift flow of HTF to different zones and control flow, pg. 10 line 9-12 “the TES system may be controlled to produce any desired outlet temperature profile by actively controlling the flow rates to the TES modules the temperature and mass flow rate of the combined outflow can be independently controlled”), to and from blocks and zones, with respect to TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”),  and serial flow (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”), and with respect to flow direction (pg. 5 line 10-11, “the thermal energy storage system is operable with a reversible flow direction”, Fig. 5 also indicates flow of HTF occurs in both directions) , according to temperature (Fig. 3, pg. 9 line 12-16, “A temperature sensor 125 may also be provided near the HTF outlet flow 124. The sensors 125, 126 are in signal communication with the processor system 130 [indicated by dashed lines], which is configured to provide control signals to the control valves 121, distributing the flow to the TES modules 110 to achieve a desired outlet temperature”), charging and discharging of thermal energy (pg. 7 line 3-6, During “charge cycle” relatively high temperature HTF heats the TES media, in a “discharge cycle” relatively low temperature HTF enters the shell and the HTF is heated by the TES, these cycles are used to charge and discharge thermal energy), 
to charge at least one block or zone with thermal energy to a temperature above a maximum HTF outlet temperature from the TES (pg. 16 line 10-11 “An array of dissimilar TES system allows for optimization of each tank for a particular temperature range”, the use of different thermal storage materials for different temperature ranges, which allows for selected TES subsystems to have temperatures above discharge outlet temperature from TES),
to discharge thermal energy from at least one block or zone to a temperature below a minimum HTF outlet discharge temperature from the TES (pg. 16 line 10-11 “An array of dissimilar TES system allows for optimization of each tank for a particular temperature range”, the use of different thermal storage materials for different temperature ranges, which allows for selected TES subsystems to have temperatures above discharge outlet temperature from TES),
“The outflows from the plurality of TES modules 110 are directed into a discharge chamber 122 wherein the individual flows are combined to provide the desired HTF flow 124 at an outlet temperature”), fully or partially, by operating one or more of an inlet pipe flow control valve (Fig. 3, pg. 9 line 2-3, “each of the control valves 121 controls the HTF flow into one of the TES modules”) and a switch valve of the block or zone (Fig. 5, 215 multi-directional valves, pg. 13 line 8-11),
 to bypass at least one block or zone from flow of HTF through the block or zone, fully or partially, by operating one or more of a flow control valve, a bypass valve (pg. 13 line 8-11 “The multi-node configuration [represented by multi-directional valves 215] uses a cross-strapping approach to enable the HTF flow rate to be controlled between and through each TES subsystem 210 to allow the HTF flow to be delivered to each subsystem 210 and to each access node, pg. 16 line 20-21 arrayed system shown in Fig. 6 allows any or subset of TES systems to be bypassed”), and a switch valve of the block or zone (Fig. 5, 215 multi-directional valves, pg. 13 line 8-11), 
wherein each block/zone can operate within the full temperature range of the TES (pg. 13 line 29-31, pg. 14 line 26-pg. 15 line 11, each block can operate within a wide temperature range determined by the control system and the thermal storage media in use), by flowing heat transfer fluid through the blocks/zones for charging and discharging (pg. 7 line 3-6), respectively, according to temperature of the heat transfer fluid and the blocks/zones (pg. 13 line 14-23), by operating4819-8048-9918v.1 47055-69 6/3/2020 the valves (Fig. 5, pg. 13 line 8-13, multidirectional valves/interconnecting valves 215 are controlled by control system to flow heat transfer fluid) to flow heat transfer fluid in serial and/or parallel (Fig. 5, pg. 12 line 23-25, “TES subsystems 210 are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”), from higher temperature to lower temperature blocks/zones or side when charging 
Re Claim 9. Wirz teaches the method  according to claim 8, wherein blocks or zones at a charging inlet side (Annotated Fig. 5[2]) of the TES is charged to a charging temperature that preferably is above a maximum charging HTF outlet temperature from the TES (pg. 16 line 10-12, the TES system allows for optimization of each tank for a particular temperature range and can use different materials for different temperature ranges, allowing for certain TES subsystems to be charged to a temperature above outlet temperature), downstream blocks or zones are then successively coupled inline (Fig. 5, TES subsystems are arranged so they can be operated inline) for HTF flow for charging to the charging temperature until the whole TES or a part thereof is charged or a maximum HTF charging outlet temperature is reached (pg. 13 line 14-31, the TES system can be set to meet predetermined operating conditions and individual modules/blocks 210 can be controlled independently.  Conditions can be set to charge the whole or a part of the TES to the maximum temperature).
Re Claim 10. Wirz teaches the method  according to claim 8 [[or 9]], wherein flow of HTF from different blocks or zones are mixed (pg. 4 line 20-24 “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a  predetermined fixed flow rate”), fully or partially, to maintain a fixed or minimum outlet temperature of HTF from the TES during charging of thermal energy (pg. 8 line 20-24, pg. 4 line 20-24, flow may be constant or variable during discharge or charging cycles the processing system handles the flow of HTF to meet desired outlet temperatures).
Re Claim 11. Wirz teaches the method according to claim 8, wherein blocks or zones (Fig. 5, TES subsystem 210) at a discharging inlet side of the TES is discharged to a discharging temperature that TES subsystems 210 that will be controlled to remain below a particular temperature may be designed accordingly, even though other TES subsystems may see higher temperatures”, pg. 16 line 10-12 the use of different media within different TES subsystems would allow for a TES subsystem to have lower temperatures than outlet temperature), downstream blocks or zones are then successively coupled inline (Fig. 5, TES subsystems are arranged so they can be operated inline) for HTF flow for discharging to the discharging temperature until the whole TES or a part thereof is discharged or a minimum HTF discharging outlet temperature is reached (pg. 10 line 9-12, flow rates from TES modules 110 can be actively controlled so that temperature and mass flow rate of combined outflow can be independently controlled).
Re Claim 12. Wirz teaches the method according to claim 8 [[or 11]], wherein flow of HTF from different blocks (Fig. 5, TES subsystem 210) or zones are mixed (pg. 4 line 20-21, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system”), fully or partially, to maintain a fixed (pg. 4 line 20-24 “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”) or maximum outlet temperature of HTF from the TES during discharging of thermal energy, preferably the flow direction of HTF during discharging is reversed (pg. 5 line 9-11, “the discharge chamber may include a second flow distributor similar to the first flow distributor, such that the thermal energy storage system is operable with a reversible flow direction”, Fig. 5 HTF flow is indicated to flow in both directions) compared to the flow direction of HTF during charging).
Re Claim 13. Wirz teaches the method according to claim 8, wherein one or more of the following valves is operated, preferably based on temperature control: 
ei) (Fig. 5, multidirectional valves 215) for control of parallel mass flow rate (are controlled by the processing system, pg. 12 line 22-25, “HTF flows to and from the spaced-apart TES subsystems 210 are controllable over a piping grid.  The TES subsystems are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”); 6 
4819-8048-9918v.1 47055-69 6/3/2020

bypass valves (vi2, va2, ve2) (Annotated Fig. 5[1], bypass valve) arranged in an inlet charging side (Annotated Fig. 5[1], inlet charging side) pipe section between inlet pipe and serial flow return (Annotated Fig. 5[1], serial flow return pipe) for the block or zone, for bypassing mass flow and serial mass flow control (multi directional valves and flow is controlled by the processing system, pg. 12 line 22-25, “HTF flows to and from the spaced-apart TES subsystems 210 are controllable over a piping grid.  The TES subsystems are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”); 6
outlet charging side switch valves (vis, vas, ves) arranged in an outlet pipe (Annotated Fig. 5[2] outlet pipe) from a block or zone for control of serial mass flow and parallel mass flow (multi directional valves and flow is controlled by the processing system, pg. 12 line 22-25, “HTF flows to and from the spaced-apart TES subsystems 210 are controllable over a piping grid.  The TES subsystems are interconnected in parallel and in series relative to a controllable HTF flow through the piping grid”)), wherein the TES comprises one or both of the pipes: an outlet pipe (Annotated Fig. 5[2]) from a block or zone to the outlet charging manifold (Annotated Fig. 5[2] outlet charging manifold) , a serial flow return pipe (Annotated Fig. 5[1], serial flow return pipe) arranged from a block or zone outlet or from a switch valve (Fig. 5, multi directional valves 215) in the outlet pipe to the inlet charging side of a next in serial flow block or zone(Annotated Fig. 5[2], inlet, multi directional valve 215).
Re Claim 14. Wirz teaches the method  according to claim 8, wherein the flow of HTF from blocks or zones are controlled by shifting the flow of HTF from blocks or zones according to temperature (pg. 4 line 20-24 “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”, pg. 13 line 8-11, multidirectional valves 215 enable HTF flow rate to be controlled between and through each TES subsystem), over time during operation, preferably to where the temperature difference between the HTF and the blocks or zones are largest (pg. 14 line 9-11 the plurality of subsystems 210, 210’ and multidirectional valves allow for flexible control of HTF flow throughout the system) while at the same time delivering HTF out from the TES at an in substance constant temperature during charging (pg. 14 line 9-11, “the plurality of subsystems 210, 210’ and multidirectional valves 215 and temperature sensors allow for flexible control of HTF flow throughout the system”) and an in substance constant temperature during discharging (pg. 14 line 9-11 “the plurality of subsystems 210,210’ and multidirectional valves 215 and temperature sensors allow for flexible control of HTF flow throughout the system”), by shifting blocks or zones in line for flow (pg. 9 line 25-28, during discharge, heat transfer fluid can be directed through relatively cool TES modules to achieve a specific outlet temperature), preferably operating one zone at a 24 hours cycle, one zone at a weekly cycle, and one zone as a thermal energy long term or seasonal reserve, preferably, the number of blocks in each zone is shifted according to demand (pg. 4 line 20-24, “the processing system is operable to produce a combined outflow of heat transfer fluid from the thermal energy storage system during an extended period of time in a discharge cycle that has a predetermined time-varying temperature and a predetermined time-varying flow rate, or a predetermined fixed temperature and a predetermined fixed flow rate”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirz (WO 2017/151606) in view of Bergan et al (NO20131725A1), hereafter Bergan.
Re Claim 6. Wirz teaches the thermal  energy storage according to claim 1, wherein each block comprises a number of thermal storage elements (Fig. 2, TES module 110), each of which elements comprises an outer shell (Fig. 2, shell 112), a number of such elements have been arranged in parallel as one block (Fig. 2, TES module 110), several blocks have been arranged as stacks or groups of blocks (Fig. 2, TES system 100), with inlet charging manifolds (Annotated Fig. 5[2], TES subsystem 210 arranged with inlet charging manifolds), outlet charging manifolds (Annotated Fig. 5[2], TES subsystem 210 arranged with outlet charging manifolds)and further piping and valves (Fig. 5, shows piping and valves 215), preferably on one side of each stack or group of blocks, and thermal insulation (Fig. 2, insulating blanket or sheath 102 surround the array of TES modules 110) below, on top and around the TES, but fails to teach an outer shell being a combined casting form, reinforcement and HTF fluid leakage retaining barrier, a solid thermal storage medium, and at least one pipe heat exchanger in the form of a pipe length interval cast into concrete, the inlet and outlet extends from out from one of the shell.
However, Bergan teaches an outer shell (Fig. 1, outer shell 4) being a combined casting form, reinforcement and HTF fluid leakage retaining barrier (para 0012 using the outer metal shell as a combined casting form and reinforcement), a solid thermal storage medium (para 0022 solid thermal storage medium in the form of hardened concrete), and at least one pipe heat exchanger (Fig. 1, pipe heat exchanger 2) in the form of a pipe length interval cast into the concrete, the inlet (Fig. 1) and outlet (Fig. 1) extends out from one end of the shell.
Therefore, in view of Bergan’s teaching, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have thermal storage elements that have an outer shell combined in casting form using concrete with inlet and outlet extending out from the shell in order to provide reinforcement and structural support while doubling as a TES media, allowing the elements to be stacked, allowing greater modularity and easy connections to and from the blocks.
Re Claim 15. Wirz teaches the method  according to claim 8, wherein each block comprises a number of thermal energy storage elements (Fig. 2, TES module 110), each of which elements comprises an outer shell being (Fig. 2, shell 112); a number of such elements have been arranged in parallel as one block (Fig. 2, TES system 100) , several blocks have been arranged as stacks or groups of blocks (Fig. 2, TES system 100), preferably with inlet charging manifolds (Annotated Fig. 5[2], TES subsystem 210 arranged with inlet charging manifolds), outlet charging manifolds (Annotated Fig. 5[2], TES subsystem 210 arranged with outlet charging manifolds) and further piping and valves (Fig. 5, shows piping and valves 215) on one side of each stack or group of blocks, preferably the whole TES, with thermal insulation (Fig. 2, insulating blanket or sheath 102 surround the array of TES modules 110) below, on top and around the TES, whereby the TES is operated locally from only one side of the TES and/or remotely controlled (pg. 3 line 8-19, the TES system is controlled by a processing system), but fails to teach an outer shell being a combined casting form, reinforcement and HTF fluid leakage retaining barrier, a solid thermal storage medium, and at least one pipe heat exchanger in the form of a pipe length interval cast into concrete, the inlet and outlet extends from out from one of the shell.
However, Bergan teaches an outer shell(Fig. 1, outer shell 4) being a combined casting form, reinforcement and HTF fluid leakage retaining barrier (para 0012 using the outer metal shell as a combined casting form and reinforcement), a solid thermal storage medium (para 0022 solid thermal storage medium in the form of hardened concrete), and at least one pipe heat exchanger (Fig. 1, pipe heat exchanger 2) in the form of a pipe length interval cast into the concrete, the inlet (Fig. 1) and outlet (Annotated Fig. 1) extends out from one end of the shell.  
Therefore, in view of Bergan’s teaching, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have thermal storage elements that have an outer shell combined in casting form using concrete in order to provide reinforcement and structural support .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Howes et al. (US 2014/0008033) Discusses thermal energy storage system
Nayef (US 2008/0219651) Discusses solid state thermal energy storage medium
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763